DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 2 and the species of degarelix in the reply filed on 9/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species was found to be free of the prior art in the context of the instant claims. Claims 1-14 were found to be free of the prior art but are rejected for other reasons as set forth below. 
Pribylka et al. (‘Environmentally friendly SPPS II: scope of green Fmoc removal protocol using NaOH and its application for synthesis of commercial drug triptorelin’ JOC June 2020 v85 pages 8798-8811) teach piperidine as hazardous (abstract and pages 8799-8800 connecting paragraph). Pribylka et al. teach that there have been numerous attempts to use other deprotecting agents but most still used piperidine (first complete paragraph on page 8800). Pribylka et al. does not mention DEAPA and there is no reasonable basis to use DEAPA as recited in the instant claims.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/22.
Claims 1-14 are being examined.

Priority
	This application was filed 12/9/21 and claims foreign benefit of EP 20213533.1 12/11/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 1 recites ‘one or more Fmoc protected amino groups’ while claim 1 line 2 recites ‘the Fmoc protected amino groups’. The use of the word ‘one’ in line 1 implies that there can be a single amino group while the use of the plural ‘groups’ in line 2 suggests that at least 2 amino groups are required. Due to the contradictory language it is unclear if a single Fmoc protected amino group is acceptable for claim 1. To address the issue, line 2 of claim 1 can recite ‘the one or more Fmoc’ instead of ‘the Fmoc’.
Claim 10 line 4 recites ‘one or more Fmoc protected amino groups’ while claim 10 lines 2-3 recites ‘the Fmoc protected amino groups’. The use of the word ‘one’ in line 4 implies that there can be a single amino group while the use of the plural ‘groups’ in lines 2-3 suggests that at least 2 amino groups are required. Due to the contradictory language it is unclear if a single Fmoc protected amino group is acceptable for claim 10. To address the issue, line 2 of claim 10 can recite ‘one or more Fmoc’ instead of ‘the Fmoc’.
Claims 7-9 recites the limitation "the peptide".  There is insufficient antecedent basis for this limitation in the claim. Claim 6 mentions ‘solid phase peptide synthesis’. However, solid phase peptide synthesis does not require a peptide at each and every step (for example the initial steps can involve precursors or amino acids). To address the issue, claim 6 can be amended to recite ‘is performed on a peptide in’ instead of ‘is performed in’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658